WRIT DENIED.

|Jn reviewing the sufficiency of the evidence to support a conviction, an appellate court in Louisiana is controlled by the standard enunciated by the United States Supreme Court in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). The appellate court must determine whether *1076the evidence, viewed in the light most favorable to the prosecution, was sufficient to convince a rational trier of fact that all of the elements of the crime had been proven beyond a reasonable doubt. State v. Nealy, 450 So.2d 634 (La.1984); State v. Doby, 540 So.2d 1008 (La.App.2d Cir.1989), writ denied, 544 So.2d 398 (1989).
The parties submitted this matter to the trial court based on the police reports. The arrest report and the “report narrative” show the police were notified at 12:49 a.m. that a male was slumped over the wheel of a pickup truck on East Texas Street. They found defendant asleep in the driver’s seat of a pickup on East Texas at Butler Street in Bossier City on November 22, 1995. The truck was partially blocking traffic. The time was 1:11 a.m. The gear selector was in the “drive” position. The engine was running. The parking brake was not engaged. The drive shaft was broken. Defendant almost fell when he got out of the truck. He had a strong odor of alcohol, could not perform field sobriety tests, and achieved a .111% on the blood alcohol test. He claimed that his friend “Hal” had been the driver.
|2We find that the evidence, viewed in the light most favorable to maintain the guilty verdict, was sufficient.